Case: 1:20-cv-03970 Document #: 1-5 Filed: 07/07/20 Page 1 of 4 PagelD #:137

EXHIBIT 5
INDEX NO. 652246/2018

of 4. Pagel 2488-2: 05/08/2018

 
   
   

0570872018 04:39 PM

 

 

NYSCEF DOC. Nozeee: 1 EUV SITS OCU

EXHIBIT 5
 

INDEX NO. 652246/2018

 

NYSCEF DOC. No“aee: L.2U-CV-USsg fU DOCU

05 08 (FOr 8, 04538 Pe

    

of 4.Rag¢lD 2892: 05/08/2018

GUARANTOR ESTOPPEL CERTIFICATE
(WEC 98C-5 LLC)

Saks, Incorporated (formerly known as Proffitt’s, Inc. a/k/a Proffitt’s, Incorporated; the
Guarantor”) does hereby certify to WEC 98C-5 LLC (“Landlord”) and WELLS FARGO
BANK, N.A. (“Mortgagee”), as of April =, 2017, as follows:

1, To the best of Guarantor’s knowledge, the Corporate Guaranty, dated as of
August 5, 1998, issued by Proffitt’s, Inc., predecessor-in-interest to Guarantor, a complete and
accurate copy of which is attached hereto as Exhibit “A” and incorporated herein by this
reference (the “Guaranty”) has been duly authorized and executed by the Guarantor and is in full
force and effect; there are no amendments, modifications or supplements of any kind to the
Guaranty.

2. To the best of Guarantor’s knowledge, Guarantor is not in default under any
provision of the Guaranty.

3, Guarantor succeeded to the interest of “Guarantor” by the merger of Proffitt’s,
Inc. and Saks Holdings, Inc. on September 17, 1998 with Proffitt’s, Inc. as the surviving entity,
whose name was changed to “Saks Incorporated.”

4. No actions, whether voluntary or involuntary, are pending against Guarantor
under any bankruptcy, insolvency or similar laws of the United States or any state thereof.

5. The undersigned representative of the Guarantor is duly authorized and fully
qualified to execute this instrument on behalf of the Guarantor.

6. This instrument does not constitute a waiver of any rights Guarantor may have
under the Guaranty or Lease (as defined in the Guaranty).

7. This instrument is executed solely for the information of Landlord and Mortgagee
and may not be relied upon either (a) by anyone other than Landlord or Mortgagee; or (b) in
connection with any transaction other than that memorialized in the November 24, 2016 contract
of sale between Landlord’s sole member, Wilson CPS, LLC and Carson ML, LLC, or an
assignee of the contract vendee’s interest thereunder. Capitalized terms used in this instrument
unless otherwise defined will have the meanings ascribed to such terms in the Guaranty.

[The remainder of this page is intentionally blank.]

Matteson, IL. Estoppel dated April “%, 2017
 
 
    

05/08/2018 04:39 PM INDEX NO. 652246/2018
fF 1-5 Filed: 07707720 Page 4 of 4. RagelD #140... 05/08/2018

 

 

NYSCEF DOC. No“aee: L.2U-CV-USsg fU DOCU

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
and delivered by its duly authorized officer as of the date written above.

SAKS INCORPORATED

By: Nusa Nova.t-—.
Name: Mindy Novack
Title: ved Reok Catote Leal

 

Matieson, IL, Estoppel dated Apeil £2017
